Mikoll, J.,
dissents and votes to affirm in the following memorandum. Mikoll, J. (dissenting). I respectfully dissent. Viewing the record in its entirety, there was sufficient evidence to establish that the hole created an unsafe condition and was a proximate cause of the accident. Based upon the observations of the driver of the following vehicle, the circumstantial evidence and the testimony of claimants’ expert witness, the findings of the court are supported by the weight of the evidence and should not be disturbed by this court (Amend v Hurley, 293 NY 587, 594; Shipman v Words of Power Missionary Enterprises, 54 AD2d 1052, 1053). In a death case, "claimant is not held to as high a degree of proof as where a claimant can himself describe the occurrence (Noseworthy v City of New York, 298 NY 76).” (Brown v State of New York, 56 AD2d 672, 673-674.) Claimants’ *769highway traffic engineering expert, Stanley Klein, testified that the hole presented a hazardous condition. In his opinion, a driver could not observe the hole as his vehicle approached it at highway speeds until he was almost upon it. Klein said that "the last minute attempt to avoid it by the sudden evasive turn can easily throw you out of control at 50 miles an hour. You can see it but too late to react to it.” Klein testified further that "The impact itself may not be cause enough to cause the wheel to cause inadvertently [sic] and the car to go out of control. The attempt to avoid the hole is the danger.” He also stated that the impact with a hole of this dimension would cause a bump to the front tire and the rear tire going over it at 50 miles an hour. The evidence established that the decedents’ vehicle turned sharply to its left as it proceeded across the bridge at about 50 to 55 miles an hour. A tire track from a wheel of the vehicle began after the vehicle passed over the hole. The tire markings on the highway also indicated that the driver of the vehicle saw the hole before passing over it. Thus, the reasonable inference is that the driver turned sharply to the left in reaction to the hole and then went out of control, as the Court of Claims found. Other causes for the accident were suggested, but they were either refuted by the evidence or were not supported by any evidence. This record, in my opinion, meets the test set forth in Boyce Motor Lines v State of New York (280 App Div 693, 696). The inference that the State was negligent and that the hole was a proximate cause of the accident are the only inferences that can fairly and reasonably be deduced from this evidence. Every other reasonable hypothesis has been excluded. The judgments should be affirmed.